



COURT OF APPEAL FOR ONTARIO

CITATION: Robertson (Re), 2015 ONCA 417

DATE: 20150609

DOCKET: C58439

Laskin, MacFarland and Rouleau JJ.A.

IN THE MATTER OF: JAMES ROBERTSON

AN APPEAL UNDER PART XX.1 OF THE
CODE

James Robertson, appearing in person

Uma Kancharla, for the appellant

Janice Blackburn, for the Person in Charge of Waypoint
    Centre for Mental Health Care

Eric Seibenmorgen, for the Attorney General

Heard: May 27, 2015

On appeal against the disposition of the Ontario Review
    Board dated, January 22, 2014.

APPEAL BOOK ENDORSEMENT

[1]

The appellant raises two grounds of appeal.

[2]

First he submits that the Board Chairs conduct of the hearing raises a
    reasonable apprehension of bias. We agree that some of the Chairs comments to
    the appellant were disrespectful, and some of his comments raised concerns
    whether the Board had prejudged the appellants case. But the burden of making
    out a bias claim is high, and after reviewing the conduct of the hearing as a whole
    we are not persuaded that the appellant has met this high burden.

[3]

Moreover, at best, a successful bias claim would entitle the appellant
    to a new hearing, and the appellant has a new hearing scheduled in less than
    two weeks.

[4]

Second, the appellant submits that the Board failed to recognize that
    there is a treatment impasse between the appellant and the hospital, and thus
    failed to order conditions of disposition to break this impasse. In our view,
    and as previous panels who have dealt with Mr. Robertson have found, there is
    no treatment impasse.

[5]

The appellant has legitimate treatment options at Waypoint, which he has
    refused to pursue because of his unwillingness to engage with the hospital
    treatment team.

[6]

The appeal is dismissed.


